Citation Nr: 1828183	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-18 054	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) left first metatarsal phalangeal joint and bilateral fasciitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a headache disability, to include as secondary to an acquired psychiatric disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to left knee and service-connected foot disabilities.

6.  Entitlement to service connection for a right hip disability, to include as secondary to left knee and service-connected foot disabilities.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The appeal addressing whether to reopen claims for service connection for left knee and left hip disability, are the subject of a separate decision.)  

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1987.  He also served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the North Carolina National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2015, the Board remanded the claim.  In October 2016, the Veteran testified before the undersigned Veterans Law Judge; a transcript of that proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regarding all the service connection claims, the Board observes that in its June 2015 remand, it asked the AOJ to contact the North Carolina Army National Guard unit with which the Veteran served, and obtain all personnel and medical records during his period of ACDUTRA and INACDUTRA, if any, and associate those records with the claims file; the AOJ was also asked to attempt verification of any periods of ACDUTRA or INACDUTRA for the time period of July 1997 to October 2002.  See Board Remand, 7 (June 9, 2015).  Notably, this requested development has not occurred.  Whereas the AOJ failed to substantially comply with the Board's remand directives, the claims must be remanded to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claimed gastrointestinal disability, the Board observes that the Veteran was provided a VA examination in November 2013.  The examiner stated that the Veteran did not have a diagnosis of a current disability.  See VA Examination, 5 (Nov. 23, 2013).  Notably, treatment records indicate otherwise.  See, e.g., Private Treatment Records, 15 (Mar. 22, 2013).  In light of the fact that the Veteran has shown evidence of a current disability, he should be afforded with a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the claimed headaches, the Board observes that the medical evidence of record appears to potentially attribute his headaches to his service connected acquired psychiatric disability.  See VA Examination, 3 (Mar. 7, 2016).  In light of this, he should be afforded a medical examination to clarify whether such a causal connection exists.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claimed cervical spine disability, the Board observes that the Veteran attributed it to a motor vehicle accident (MVA) from his active duty service.  See Hearing Transcript, 14 (Oct. 12, 2016).  Notably, the evidence of record indicates that he suffered a MVA following his active duty service, while employed as a mail carrier.  See Private Treatment Records, 33 (June 8, 2013).  The Board also observes that it appears the Veteran received worker's compensation benefits, likely due to this post-service MVA.  See VA Examination, 3 (Mar. 7, 2016).  In light of the fact that these records appear relevant to the Veteran's claim, they should be sought and associated with the claims file.

Regarding the claimed right hip disability, and right knee disability the Board observes that the Veteran was provided a VA examination in November 2013.  The examiner ultimately stated that the Veteran's claimed disabilities were not caused by the service-connected bilateral foot disability because they are "entirely distinct and separate from the hands or feet."  See VA Examination, 25 (Nov. 23, 2013).  This opinion was no more probative than the private opinion submitted by the Veteran because it was conclusory and did not contain an adequate rationale that the Board could appropriately weigh; thus, the Board finds it inadequate to fairly adjudicate his claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once VA provides an examination, it must provide an adequate one; consequently, the claim should be remanded.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the Veteran's increased rating claim, the Board acknowledges his testimony that his disability appears to have worsened since his February 2014 VA examination.  See Hearing Transcript, 9 (Oct. 12, 2016).  As the evidence of record indicates that his symptoms may have worsened, this issue should be remanded to provide him with a more contemporaneous VA examination to properly assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The remaining claim for a TDIU is inextricably intertwined with the other issues being remanded; therefore, adjudication of it would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims on appeal, to include worker's compensation records as may have been generated following a January 2008 injury.

2.  Contact the North Carolina Army National Guard unit with which the Veteran served, (apparently the 105th Engr. Bn.) and obtain all personnel and medical records during his period of ACDUTRA and INACDUTRA, if any, and associate those records with the claims file.

As previously requested in 2015, the AOJ should attempt to verify any periods of ACDUTRA or INACDUTRA for the time period of July 1997 to October 2002.  The reporting of points earned is not helpful in this regard.  If no service records can be found, or if they have been destroyed, that fact should be so documented in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right hip and right knee disabilities present.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip and right knee disabilities were caused by, or otherwise related to an in-service disease or injury on active duty service, a verified period of ACDUTRA or an injury on a verified period of INACDUTRA.

The examiner should also opine whether it is at least as likely as not that the Veteran's right hip and right knee disabilities were caused or aggravated by his service-connected bilateral foot disability.  

A clear and complete rationale should be provided for any opinions expressed, including if necessary to make the conclusion clear, what findings would have to be present for the foot disorder to cause or aggravate the knee and/or hip disabilities.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed gastrointestinal disability.

The examiner should opine whether it is at least as likely as not that the Veteran's gastrointestinal disability was caused by, or otherwise related to in-service disease or injury on active duty service, a verified period of ACDUTRA or an injury on a verified period of INACDUTRA.  

A clear and complete rationale should be provided for any opinions expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed headaches.

The examiner should opine whether it is at least as likely as not that the Veteran's headaches were caused by, or otherwise related to in-service disease or injury on active duty service, a verified period of ACDUTRA or an injury on a verified period of INACDUTRA.

The examiner should also opine whether it is at least as likely as not that the Veteran's headaches were caused or aggravated by his service-connected acquired psychiatric disability.

A clear and complete rationale should be provided for any opinions expressed.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of his service-connected bilateral foot disability.  

7.  Then, re-adjudicate the claims.  If the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



